DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 2/26/2021. Amendments received on 2/26/21 have been entered. As per applicant claims 14-20 are canceled and claims 21-27 are newly added claims. Accordingly claims 1-13 and 21-27 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US Pub 2014/0197927).

detecting an attachment of a first NFC tag 200 (via detecting an NFC tag;  see paraqgrpah [0039]); 
checking whether to exclude the first NFC tag from a recognition of the NFC device in response to the attachment of the first NFC tag (via receiving an input that a user doesn’t want recognition of the NFC tag 200; see paraqgrpah [0042]); 
when the first NFC tag is to be excluded from the recognition of the NFC device, 1 storing first radio frequency information (RF information) of the first NFC tag based on the checking (if an input for selecting the blocking item is received from a user, the portable terminal 100 may determine that a user does not want recognition of the NFC tag 200, and adds the NFC tag 200 information to the blocking list; see paragraphs [0042], [0045] and [0064]); and 
when second radio frequency information is received from a second NFC tag, communicatively connecting to the second NFC tag based on a result of comparing the received second radio frequency information and the stored first radio frequency 1information (see paragraphs [0070]-[0071], “when the NFC tag 200 is detected through the NFC module 116, the NFC tag may be compared with the blocking list and the application mapping list. In an embodiment, when the NFC tag 200 is included in the blocking list, the controller 170 may block the reading operation for the NFC tag 200, and when the NFC tag 200 is included in the application mapping list, the controller 170 may control to read the NFC tag 200 by executing the NFC application matched with the NFC tag 200”).  



As of claim 12, Kwon discloses that a radio frequency signal type which the first NFC tag uses is equal to a radio frequency signal type which the second NFC tag 10uses (Kwon discloses that the NFC is a Radio Frequency Identification (RFID) technology and is a non-contact type short range wireless communication technology that uses the 13.56 MHz frequency band).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Pub 2014/0197927).
As of claim 11, Kwon discloses the step of detecting NFC tag, comparing the NFC tag with blocking list to see if the NFC tag is on the list and obtaining the comparing result (see paraqgrpah [0014]). Kwon further discloses that the NFC tags store a unique identifier (see paraqgrpah [0038]). So even though Kwon does not disclose comparing based on a first unique identifier and second unique identifier, It would have been obvious to one having ordinary skill in the art that when the tag is read by the portable terminal the portable terminal will receive the unique identifier of the NFC tag and the identifier will be compared to blocking list to determine if the identifier is part of a blocking list, since it is well known in the art that the portable terminal receives the NFC tag identifier from the NFC tags (see paragraphs [0038] and [0070]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Pub 2014/0197927) in view of Hodroj (US Pub 2017/0026070).
As of claim 13, Kwon discloses that the first NFC tag is a radio frequency card (via NFC tag included in a credit card see paragraphs [0006]), however it does not explicitly disclose that the card is inserted in a case of the electronic device.

From the teaching of Hodroj it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kwon to include the function of storing card in a phone case as taught by Hodroj so the user doesn’t have to carry separate wallet for the cards.
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
As of claim 9, applicant argues that Kwon does not explicitly disclose “storing any first radio frequency information of any first NFC tag based on the checking or any communicatively connecting to [a] second NFC tag based on a result of comparing received second radio frequency information and stored first radio frequency information.” The Examiner respectfully disagrees.
Applicants are reminded that during examination, claims are given their “broadest reasonable interpretation . . ..” In re Morris, 127 F.3d 1048, 1054, 44
USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162
USPQ 541, 550-51 (CCPA 1969).1  Therefore, under the broadest reasonable interpretation standard, the Examiner maintains his interpretations.
	Claim language does not discloses, what is “radio frequency information (RF information)”. Based on the specification (paragraph [0046]), “RF information may 
	Kwon discloses that the portable terminal stores NFC tag information (RF information) in a blocking list and a user may set the NFC tag to prevent automatic recognition of the NFC tag. Kwon further discloses that the information (NFC tag information, NFC function information, or the like) of such a blocking list may be corrected, deleted, or added by a user's request (see paraqgrpah [0064] and Table 1). Kwon further discloses that when the NFC tag 200 is detected through the NFC module 116, the NFC tag (RF information) may be compared with the blocking list, when the NFC tag 200 is included in the blocking list, the controller 170 may block the reading operation for the NFC tag 200 (see paragraphs [0082]-[0083], [0107]). 
	From the explanation given above it is the Examiner’s position that Kwon discloses the invention as claimed in the present application.
Allowable Subject Matter
Claims 1-8 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses are suggests an operating method of an electronic device includes detecting an attachment of a first NFC tag which uses a first radio frequency signal type and checking whether to exclude the first NFC tag from a When the first NFC tag is to be excluded from the recognition of the NFC device, the operating method of the electronic device includes setting based on the checking a radio frequency signal type of the electronic device so as not to respond to a radio frequency signal of the first radio frequency signal type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 19 See also MPEP §2111; In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701
        (Fed. Cir. 1995); In re Etter, 756 F.2d 852, 858, 225 USPQ 1, 5 (Fed. Cir. 1985) (en banc).